        Case 2:18-cv-00284-CMR Document 75-3 Filed 02/21/19 Page 1 of 1




                               CERTIFICATE OF SERVICE

        I, Michael E. Martinez, hereby certify that on February 21, 2019, a true and correct copy
of the foregoing

      DEFENDANT MAYNE PHARMA INC.’S MOTION UNDER FRCP 12(b)(6) TO
       DISMISS  VARIOUS   PLAINTIFFS’ SO-CALLED   “OVERARCHING
       CONSPIRACY” COMPLAINTS

      DEFENDANT MAYNE PHARMA INC.’S MEMORANDUM OF LAW IN
       SUPPORT OF ITS MOTION UNDER FRCP 12(b)(6) TO DISMISS VARIOUS
       PLAINTIFFS’ SO-CALLED “OVERARCHING CONSPIRACY” COMPLAINTS

      PROPOSED ORDER

were filed electronically and are available for viewing and downloading from the Court’s ECF

System, pursuant to Local Rule 5.1.2(8)(b). I further certify that the foregoing documents were

served electronically upon all counsel of record via the ECF System and electronic mail.


Dated: February 21, 2019                                   /s/ Michael Martinez

                                                           Michael Martinez
                                                           K&L GATES LLP
                                                           70 W. Madison St., Suite 3300
                                                           Chicago, IL 60602
                                                           Tel. 312-372-1121
                                                           michael.martinez@klgates.com

                                                           Counsel for Defendant Mayne
                                                           Pharma Inc.
